Title: To George Washington from Henry Lee, Jr., 12 March 1785
From: Lee, Henry Jr.
To: Washington, George



My dear Genl
Stratford [Va.] 12h March 1785

Apprehending the escape of the season before your vessel may arrive, I have got the favor of Mr Hall to permit his servant to call at Mount-Vernon.
He has twelve horse chesnut, twelve box-cuttings & twelve dwarf box-cuttings—you may have any supply of either box, you please to order—I can supply you also with cypress & holly which can be ready at the shortest notice—Perhaps we may have some fruit trees you may want—In any thing please to command me, as I feel singularly happy in adminestering to the wishes of a character I so much love and respect.
Mrs Lee joins in compliments to your lady. I am dear Genl unalterably your friend & servt

Henry Lee Junr

